Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 15, 2013 {People v Gary, 106 AD3d 932 [2013]), affirming a judgment of the Supreme Court, Kings County, rendered July 1, 2010.
Ordered that the application is denied.
*1079The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]).
Rivera, J.E, Dickerson, Leventhal and Roman, JJ., concur.